In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00031-CV

IN THE INTEREST OF A.R. AND L.R.,         §    On Appeal from 231st District Court
CHILDREN
                                          §    of Tarrant County (231-522600-12)

                                          §    April 11, 2019

                                          §    Opinion by Justice Bassel

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Dabney Bassel
                                        Justice Dabney Bassel